DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The restriction of claims 1-20 has been withdrawn in view of the amendment.
3.  	Claims 1-20 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  A system comprising: 
  	a wireless receiver and sensor module to monitor a condition of a machine, the wireless receiver and sensor module to generate data that quantifies a machine condition based on the monitoring; and a transponder connected with the wireless receiver, the transponder to receive the data from the wireless receiver and sensor module, where the transponder determines a sampling frequency for the wireless receiver and sensor module based on the machine condition.


The limitations of “generate data that quantifies a machine condition based on the monitoring; …determines a sampling frequency for the wireless receiver and sensor module based on the machine condition” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
The claim recites “a wireless receiver and sensor module to monitor a condition of a machine, the wireless receiver and sensor module; and a transponder connected with the wireless receiver, the transponder to receive the data from the wireless receiver and sensor module, where the transponder”, recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

 	The claim is not patent eligible
 Dependent claims 2-10 and 12-20  add further details of the identified abstract idea.  The claims are not patent eligible.

6. 	Regarding claim 11, the claim is rejected with the same rationale as in claim 1. 



Claim Objection
7.	Claims 1-10, 12, 13, and objected to because of the following informalities:  Claim 1 limitation “a transponder connected with the wireless receiver…” (line 5)”  should read “a transponder connected with the wireless receiver and sensor module…” Appropriate correction is required.
 	Claims 2, 3, 5, 12, 13, and 15 acronym “TX/RX interval” should read “TX/RX (transmission/receive) interval”. Appropriate correction is required.

 	Claim 7 limitation “…where the transponder weights a type of measurement…” should read “…where the transponder weighting a type of measurement …” Appropriate correction is required.
 	Claim 8 limitation “…where the weight is based on…” should read “…where the weighting is based on…” Appropriate correction is required.
 	Claim 18 limitation “…where the weight is based on a determined rate of change…” should read “…where the weighting is based on the determined rate of change…” Appropriate correction is required.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno US 2015/0330869 (hereinafter, Ziarno), in view of Samadani et al. US 2019/0250069 (hereinafter, Samadani).

10.  	Regarding claim 1, Ziarno discloses a system comprising: 
 	a wireless receiver and sensor module to monitor a condition of a machine, the wireless receiver and sensor module to generate data that quantifies a machine condition based on the monitoring ([0037], [0039]-[0040]: The WEMS (i.e., a Wireless Engine Monitoring System [0008]) module 10 can use an archival data store for recording, storing and encrypting and then later transmitting "full flight" engine data. The WEMS module 10 can record hundreds of engine parameters with a preferred one second sampling frequency in one example. The WEMS module thus allows advanced prognostic and diagnostic techniques to increase engine "time on wing" (TOW) and decrease engine maintenance costs. For example, the WEMS module 10 could be operative with jet engine diagnostic cells, such as used with prognostic and health management applications. See also [0053]); and 
 	a transponder connected with the wireless receiver, the transponder to receive the data from the wireless receiver and sensor module ([0038]-[0039], [0053]: the WEMS module records, stores, encrypts and transmits "full flight" engine data and in one example interfaces directly to the FADEC/ECU), where the transponder determines a sampling frequency for the wireless receiver and sensor module (Abstract and [0053]: the wireless engine sensors receive a new engine sampling algorithm to change the engine parameter sensing and generate engine data based on the new engine sampling algorithm…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU. The WEMS module records, stores, encrypts and transmits "full flight" engine data and in one example interfaces directly to the FADEC/ECU. It can record hundreds of engine parameters with one second sampling frequency as an example and is a miniaturized module with a conformal antenna).
	Ziarno does not disclose:
  	determines a sampling frequency based on the machine condition.
 	However, Samadani discloses:
 	 determines a sampling frequency based on the machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use determines a sampling frequency based on the machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

Regarding claim 6, Ziarno in view of Samadani disclose the system of claim 1 as disclosed above. 
 	Ziarno further discloses where the transponder analyses the generated data that quantifies the condition of the machine to determine the machine condition ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU). 

13.	Regarding claim 7, Ziarno in view of Samadani disclose the system of claim 6 as disclosed above. 
 	Ziarno further discloses where the transponder determine the machine condition ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	weights a type of measurement of the wireless receiver and sensor module based on the determined machine condition.
 	However, Samadani discloses:
 	 weights a type of measurement of the wireless receiver and sensor module based on the determined machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use weights a type of measurement of the wireless receiver and sensor module based on the determined machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

14.	Regarding claim 8, Ziarno in view of Samadani disclose the system of claim 7 as disclosed above. 
 	Ziarno further discloses where the transponder determine the machine condition ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	where the weight is based on a determined rate of change of the machine condition.
 	However, Samadani discloses:
 	 where the weight is based on a determined rate of change of the machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use where the weight is based on a determined rate of change of the machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

15.	Regarding claim 9, Ziarno in view of Samadani disclose the system of claim 1 as disclosed above. 
 	Ziarno does not disclose:

 	However, Samadani discloses:
 	 where the sampling frequency includes a data collection delay time for each type of sensor contained inside the wireless receiver and sensor module ([0025], [0081], [0088]-[0091]: The WSN (wireless sensor node) may also include an intelligent capability to analyze the data collected from the one or more sensors and to determine if the data needs to be transmitted immediately, held for later transmission, or aggregated into an event or alert …The behavior of the WHS may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time. See also [0040], [0067]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use where the sampling frequency includes a data collection delay time for each type of sensor contained inside the wireless receiver and sensor module as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

16.  	Regarding claim 11, Ziarno discloses a method, comprising: 
([0037]-[0040]: The WEMS (i.e., a Wireless Engine Monitoring System [0008]) module 10 can use an archival data store for recording, storing and encrypting and then later transmitting "full flight" engine data. The WEMS module 10 can record hundreds of engine parameters with a preferred one second sampling frequency in one example. The WEMS module thus allows advanced prognostic and diagnostic techniques to increase engine "time on wing" (TOW) and decrease engine maintenance costs. For example, the WEMS module 10 could be operative with jet engine diagnostic cells, such as used with prognostic and health management applications… the WEMS module records, stores, encrypts and transmits "full flight" engine data and in one example interfaces directly to the FADEC/ECU. See also [0053]), and
 	determining a sampling frequency for the wireless receiver and sensor module (Abstract and [0053]: the wireless engine sensors receive a new engine sampling algorithm to change the engine parameter sensing and generate engine data based on the new engine sampling algorithm…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU. The WEMS module records, stores, encrypts and transmits "full flight" engine data and in one example interfaces directly to the FADEC/ECU. It can record hundreds of engine parameters with one second sampling frequency as an example and is a miniaturized module with a conformal antenna).
	Ziarno does not disclose:

 	However, Samadani discloses:
 	 determining a sampling frequency based on the machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use determining a sampling frequency based on the machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

17.	Regarding claim 16, Ziarno in view of Samadani disclose the method of claim 11 as disclosed above. 
 	Ziarno further discloses the transponder determine the machine condition ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	weighting a type of measurement of the wireless receiver and sensor module based on the determined machine condition.
 	However, Samadani discloses:
 	 weighting a type of measurement of the wireless receiver and sensor module based on the determined machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use weighting a type of measurement of the wireless receiver and sensor module based on the determined machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

18.	Regarding claim 17, Ziarno in view of Samadani disclose the method of claim 11 as disclosed above. 
 ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	determining a rate of change of the machine condition.
 	However, Samadani discloses:
 	 determining a rate of change of the machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use determining a rate of change of the machine condition as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).

Regarding claim 18, Ziarno in view of Samadani disclose the method of claim 17 as disclosed above. 
 	Ziarno further discloses where the transponder determine the machine condition ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	where the weight is based on a determined rate of change of the machine condition.
 	However, Samadani discloses:
 	 where the weight is based on a determined rate of change of the machine condition ([0008], [0088]-[0091]: The behavior of the WHS 300 may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use where the weight is based on a determined rate of change of the machine condition as taught by Samadani. The motivation for doing so would have been in order to 

20.	Regarding claim 19, Ziarno in view of Samadani disclose the method of claim 11 as disclosed above. 
 	Ziarno does not disclose:
  	where the sampling frequency includes a data collection delay time for each type of sensor contained inside the wireless receiver and sensor module.
 	However, Samadani discloses:
 	 where the sampling frequency includes a data collection delay time for each type of sensor contained inside the wireless receiver and sensor module ([0025], [0081], [0088]-[0091]: The WSN (wireless sensor node) may also include an intelligent capability to analyze the data collected from the one or more sensors and to determine if the data needs to be transmitted immediately, held for later transmission, or aggregated into an event or alert …The behavior of the WHS may be altered by the severity of the anomaly. For example, an anomaly which is above a predetermined severity level may require that an immediate alert be sent off-unit, while, less severe anomalies may require, for example, that the vibration signal 700 be sampled more frequently to determine if the anomaly in the wheel has grown more severe over time. See also [0040], [0067]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use where the sampling frequency includes a data collection delay time for each type of .


21.	Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno, in view of Samadani, in further view of Roessel et al. US 20190052354 (hereinafter, Roessel).

22.  	Regarding claim 2, Ziarno in view of Samadani disclose the system of claim 1, where the wireless receiver and sensor module transmit the data to the transponder as disclosed above. 
 	Ziarno in view of Samadani does not disclose:
  	transmits the data during a determined TX/RX interval.
 	However, Roessel discloses:
 	transmits the data during a determined TX/RX interval ([0032]: switch from TX mode to RX mode to be able to receive data …Similarly, switch from RX mode to TX mode to be able to start transmitting the data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno in view of Samadani to use transmits the data during a determined TX/RX interval as taught by Roessel. One would have been motivated to do so in order to apply the 

23. 	Regarding claim 12, the claim is rejected with the same rationale as in claim 2. 

24.  	Regarding claim 3, Ziarno in view of Samadani disclose the system of claim 2, where the transponder updates the sampling frequency as disclosed above. 
 	Ziarno in view of Samadani does not disclose:
   	updates the sampling frequency based on the received TX/RX interval.
 	However, Roessel discloses:
 	 updates the sampling frequency based on the received TX/RX interval ([0032], [0043]: switch from TX mode to RX mode to be able to receive data …Similarly, switch from RX mode to TX mode to be able to start transmitting the data….allow for the system to use different sampling frequencies).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno in view of Samadani to use transmits the data to the transponder during a determined TX/RX interval as taught by Roessel. One would have been motivated to do so in order to apply the transmitting and receiving interval time methodology of a wireless network system as known in the art and as taught by Roessel in a wireless condition monitoring 

25. 	Regarding claim 13, the claim is rejected with the same rationale as in claim 3. 


26.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno, in view of Samadani, in view of Roessel, in further view of Jiang et al. “An Architecture for Energy Management in Wireless Sensor Networks”, 2007 (hereinafter, Jiang).

27.  	Regarding claim 4, Ziarno in view of Samadani in view of Roessel disclose the system of claim 3, where the wireless receiver and sensor module further transmit data to the transponder as disclosed above. 
 	Ziarno in view of Samadani in view of Roessel does not disclose:
  	updates the sampling frequency based on the received energy budget.
 	However, Jiang discloses:
 	 “an energy management architecture (EMA) that allows sensornet
 applications to accurately view and efficiently manage the energy budget of a  node… EMA would first guarantee a lifetime of one year, then a minimum sampling rate of 1 Hz, followed by either sending readings up the tree or storing them locally, depending on whether there is enough energy for sending. If there is more energy, the sampling rate is increased. If the available energy is insufficient to meet all of the directives, the system degrades in the reverse pattern: first lower sampling rate until it reaches 1 Hz; when there is not enough to satisfy 1, 2, and 3.a, do 1, 2, and 3.b.; and so on” (Abstract, pages 1-3 (Section: 2.1)). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno in view of Samadani in view of Roessel to use updates the sampling frequency based on the received energy budget as taught by Jiang. One would have been motivated to do so in order to apply the managing energy methodology of a wireless sensor network system as known in the art and as taught by Jiang in a wireless condition monitoring system such as that of Ziarno, Samadani, and Roessel, thereby managing the energy budget of a node efficiently (Jiang, Page 1).

28. 	Regarding claim 14, the claim is rejected with the same rationale as in claim 4.


29.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno, in view of Samadani, in further view of Jiang et al. “An Architecture for Energy Management in Wireless Sensor Networks”, 2007 (hereinafter, Jiang).

30.	Regarding claim 10, Ziarno in view of Samadani disclose the system of claim 1 as disclosed above. 
 ([0038], [0053]: The signals include analog and digital signals and the FADEC/ECU 14 gives commands to the engine from the flight deck 20 of the aircraft 22. It also transmits engine status and health signals. Many signals are processed by the FADEC/ECU 14…The wireless engine monitoring system (WEMS) interface with the FADEC/ECU and mounting on the engine. It is possible to incorporate the WEMS module with the FADEC/ECU).
 	Ziarno does not disclose:
  	determines a data transmission interval for the wireless receiver and sensor module based on the machine condition and an energy budget data.
 	However, Samadani discloses:
 	 determines a data transmission interval for the wireless receiver and sensor module based on the machine condition ([0073], [0088]-[0091]: WHS 300 may be awoken via an external source or may use another internal calculation to self-awake. For example, WHS 300 may periodically awake based on the passage of time. Based on the number of miles the railcar has passed, processor and wireless radio system 312 may cause the application processor 310 to power up to an "ON" state to perform the analysis. Once the analyses are complete, the processor and wireless radio system 312 receives the results of the analysis from application processor 310 and powers "OFF" application processor 310 until the next run. This powering ON and OFF based on miles passed avoids situations wherein the application module 310 is woken up when the railcar has been sitting idle for extended periods of time…An alert whose severity is analyzed as being noncritical defect (i.e., "an AAR non-level one defect") may not be severe enough to raise an alert but, however, may be used to modify the behavior of the WHS. For example, the WHS may awake and sample the vibration signal 600 more often if a less severe fault is detected to determine if the defect is becoming more severe over time).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno to use determines a data transmission interval for the wireless receiver and sensor module based on the machine condition and an energy budget data as taught by Samadani. The motivation for doing so would have been in order to change the sampling frequency based on the condition of the machine. Thereby, detecting anomaly of the machine (Samadani, [0090]).
 	Ziarno in view of Samadani does not disclose:
  	energy budget data.
 	However, Jiang discloses:
 	 “an energy management architecture (EMA) that allows sensornet
 applications to accurately view and efficiently manage the energy budget of a  node… EMA would first guarantee a lifetime of one year, then a minimum sampling rate of 1 Hz, followed by either sending readings up the tree or storing them locally, depending on whether there is enough energy for sending. If there is more energy, the sampling rate is increased. If the available energy is insufficient to meet all of the directives, the system degrades in the reverse pattern: first lower sampling rate until it reaches 1 Hz; when there is not enough to satisfy 1, 2, and 3.a, do 1, 2, and 3.b.; and so on” (Abstract, pages 1-3 (Section: 2.1)). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ziarno in view of Samadani to use energy budget data as taught by Jiang. One would have been motivated to do so in order to apply the managing energy methodology of a wireless sensor network system as known in the art and as taught by Jiang in a wireless condition monitoring system such as that of Ziarno and Samadani, thereby managing the energy budget of a node efficiently (Jiang, Page 1).

31. 	Regarding claim 20, the claim is rejected with the same rationale as in claim 10. 

Examiner’s Notes

32.	 Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and claim objections set forth in this Office action. 

33.	The following is a statement of reasons for the indication of allowable subject matter: The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziaron et al. (US 2015/0330869, Abstract, [0019]) discloses a monitoring system that includes a plurality of wireless engine sensors that sense engine parameters based on an engine sampling algorithm. The wireless engine sensors .
Jiang et al. (“An Architecture for Energy Management in Wireless Sensor Networks”, (pages 1-4)) discloses an energy management architecture (EMA) that allows sensornet applications to accurately view and efficiently manage the energy budget of a node. Amorim de Faria Cardote et al. (US 2017/0195953 [0176]-[0177]) discloses adjusting the data sampling rate of a first sensor responsive to the amount of motion of the first node; and adjusting a data sampling rate of a second sensor and reducing the data sampling rate of the first sensor, responsive to an amount of power consumed by the first sensor. The prior art of record does not teach or make obvious the claim invention in claims 5 and 15 “where the energy budget data includes an energy spent sampling sensors of the wireless receive and sensor module, an energy spent completing aa previous TX/RX interval, and an amount of energy harvested since a last transmission of energy budget data” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 


Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864